DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sheetal Patel on May 19, 2022.
The application has been amended as follows: 
In The Claims
	Claim 4, in line 3, “the data packet” has been replaced with --the data packets--.
	Claim 6, in lines 3-4, “the space system” has been replaced with --a space system--. 
	Claim 7, in line 3, “the vehicle” has been replaced with --a vehicle--.
	Claim 9, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.
	Claim 10, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.
	Claim 11, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.  Further, in line 4, “the data packet” has been replaced with --the data packets--.
	Claim 12, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.
	Claim 13, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.  In line 4, “the space system” has been replaced with --a space system--.
	Claim 14, in line 1, “The computer-implemented method” has been replaced with --The apparatus--.  In line 4, “the vehicle” has been replaced with --a vehicle--.
	Claim 15, in lines 1-3, “A computer program embodied on a non-transitory computer readable medium, the computer program is configured to cause at least one processor to execute” has been replaced with --A non-transitory computer readable medium comprising a computer program to be executed by at least one processor to perform--.
	Claim 16, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.
	Claim 17, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.  
	Claim 18, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.  Further, in line 4, “the data packet” has been replaced with --the data packets--.
	Claim 19, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.
	Claim 20, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.  In line 4, “the space system” has been replaced with --a space system--.
	Claim 21, in line 1, “The computer-implemented method” has been replaced with --The non-transitory computer readable medium--.  In line 4, “the vehicle” has been replaced with --a vehicle--.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest creating a JavaScript Object Notation (JSON) object when the network traffic containing a vehicle command is detected; transmitting the JSON object, by way of a data transport mechanism, to either a cyber defense module or a security information and event management (SIEM) module for further ingestions and visualization; analyzing the JSON object using machine learning (ML) module or a rule- based intrusion detection system (IDS) module to generate an anomaly score for the SIEM module for further ingestions and visualization, as specified in independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Ploucha et al (US 2019/0081966 A1) discloses in vehicle network intrusion detection.
Kupfer et al (US 2019/0081960 A1) discloses in vehicle network intrusion detection.
Sriharsha et al (US 2021/0117232 A1) discloses data ingestion pipeline anomaly detection.
Yu et al (US 2020/0213336 A1) discloses detecting in appropriate activity using artificial intelligence.
Rao et al (US 2019/0238633 A1) discloses balancing configuration based on traffic flow telemetry.
Kirti et al (US 2018/0375886 A1) discloses monitoring and detecting anomalous activities.
Yadav et al (US 2019/0207976 A1) discloses network intrusion counter intelligence.
De Kosnik et al (US Patent No. 10,911,337 B1) discloses network activity monitoring service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472